        Case 1:19-cv-00661-EAW Document 4-2 Filed 05/22/19 Page 1 of 12



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE
COMMISSION,

                            Plaintiff,                   19 Civ. 661

                       v.

ROBERT C. MORGAN, MORGAN
MEZZANINE FUND MANAGER LLC, and
MORGAN ACQUISITIONS LLC,

                            Defendants.


      [PROPOSED] TEMPORARY RESTRAINING ORDER AND ORDER FREEZING
                   ASSETS AND GRANTING OTHER RELIEF

        On the application of plaintiff Securities and Exchange Commission (“Plaintiff” or the

“Commission”), pending the adjudication of Plaintiff’s Application for a Preliminary Injunction,

an Order:

(1)     temporarily restraining Robert C. Morgan (“Morgan”), Morgan Mezzanine Fund

Manager LLC (the “Fund Manager”), and Morgan Acquisitions LLC (“Morgan Acquisitions”)

(collectively, “Defendants”) from violating Section 17(a) of the Securities Act of 1933 (the

“Securities Act”) [15 U.S.C. § 77q(a)] and Section 10(b) of the Securities Exchange Act of 1934

(the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. §

240.10b-5];

(2)     freezing Morgan’s assets, including the bank accounts listed on Exhibit A to this Order,

except for amounts allowed by the Court, upon application by Morgan, for reasonable living and

legal expenses;

(3)     appointing a receiver (“Receiver”) over Morgan 11% Notes Fund LLC, Morgan 11%
        Case 1:19-cv-00661-EAW Document 4-2 Filed 05/22/19 Page 2 of 12



Notes Fund QP LLC, Morgan Notes Fund II LLC, Morgan Notes Fund QP II LLC, Morgan

Notes Fund III LLC, Morgan Notes Fund QP III LLC, and Morgan Acquisitions (collectively,

the “Notes Funds”) and the Fund Manager (together, the “Receivership Entities”);

(4)    enjoining the filing of any new bankruptcy, foreclosure, receivership, or other actions by

or against the Receivership Entities;

(5)    directing Defendants to provide verified accounting of their assets, including the use of

the Notes Funds assets, and the disposition of any assets of any of the Affiliate Borrowers listed

on Exhibit B for the direct or indirect benefit of Morgan from October 1, 2013, to the present;

(6)    providing that the parties may take expedited discovery in preparation for a preliminary

injunction hearing; and

(7)    prohibiting Defendants from destroying, altering, or concealing documents.

       The Court has considered the Complaint filed by Plaintiff on May 22, 2019; Plaintiff’s

emergency application for a temporary restraining order, preliminary injunction, receiver, asset

freeze, and other relief, including Plaintiff’s supporting memorandum of law, the Declaration of

Kerri L. Palen and the exhibits attached thereto, and the Declaration of Lee A. Greenwood and

the exhibits attached thereto; and Plaintiff’s motion for an expedited hearing, pursuant to Local

Civil Rule 7(d)(1), and supporting papers.

       Based upon the foregoing documents, the Court finds that a proper showing, as required

by Section 20(b) of the Securities Act, and Section 21(d) of the Exchange Act, has been made for

the relief granted herein, for the following reasons:

       1.      It appears from the evidence presented that Defendants have violated and, unless

temporarily restrained, and will continue to violate, Section 17(a) of the Securities Act [15



                                                  2
        Case 1:19-cv-00661-EAW Document 4-2 Filed 05/22/19 Page 3 of 12



U.S.C. § 77q(a)] and Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and Rule 10b-5

thereunder [17 C.F.R. § 240.10b-5], as alleged in the Complaint.

       2.      It appears that Morgan may attempt to dissipate, deplete, or transfer from the

jurisdiction of this Court, funds, property and other assets that could be subject to an order of

disgorgement or an order imposing civil penalties. It appears that an order freezing Morgan’s

assets, as specified herein, is necessary to preserve the status quo, to protect investors from

further transfers of funds and misappropriation, to protect this Court’s ability to award equitable

relief in the form of disgorgement of illegal profits from fraud and civil penalties, and to preserve

the Court’s ability to approve a fair distribution for victims of the fraud.

       3.      It appears that the appointment of a Receiver over the Receivership Entities is

necessary to: (a) preserve the status quo, (b) ascertain the true financial condition of the

Receivership Entities and the disposition of investor funds; (c) prevent further dissipation of the

property and assets of the Receivership Entities; (d) prevent the encumbrance or disposal of

property or assets of the Receivership Entities; (e) preserve the books, records and documents of

the Receivership Entities; (f) be available to respond to investor inquiries; (g) protect investors’

assets; and (h) determine whether one or more of the Receivership Entities should undertake

bankruptcy filings.

       4.      It appears that an order requiring Defendants to provide a verified accounting of

their assets, including the use of the Notes Funds assets, and the disposition of any assets of any

of the Affiliate Borrowers listed on Exhibit B for the direct or indirect benefit of Morgan from

October 1, 2013, to the present, is necessary to effectuate and ensure compliance with the freeze

imposed on Morgan’s assets and to locate assets for the benefit of investors.



                                                  3
        Case 1:19-cv-00661-EAW Document 4-2 Filed 05/22/19 Page 4 of 12



       5.      It appears that Defendants may attempt to destroy, alter or conceal relevant

documents, and that an order preventing the destruction, alteration or concealment of relevant

documents is necessary.

       6.      This Court has jurisdiction over the subject matter of this action and over

Defendants, and venue properly lies in this District.



NOW, THEREFORE,

                                                  I.

       IT IS HEREBY ORDERED that, pending a hearing and determination of Plaintiff’s

Application for a Preliminary Injunction, Defendants are temporarily restrained from violating

Section 17(a) of the Securities Act [15 U.S.C. § 77q(a)], in the offer or sale of any security by

the use of any means or instruments of transportation or communication in interstate commerce

or by use of the mails, directly or indirectly:

       (a)     to employ any device, scheme, or artifice to defraud;

       (b)     to obtain money or property by means of any untrue statement of a material fact

               or any omission of a material fact necessary in order to make the statements

               made, in light of the circumstances under which they were made, not misleading;

               or

       (c)     to engage in any transaction, practice, or course of business which operates or

               would operate as a fraud or deceit upon the purchaser.

       IT IS FURTHER ORDERED that, as provided in Federal Rule of Civil Procedure

65(d)(2), the foregoing paragraph also binds the following who receive actual notice of this

Order by personal service or otherwise: (a) Defendants’ officers, agents, servants, employees,

                                                  4
        Case 1:19-cv-00661-EAW Document 4-2 Filed 05/22/19 Page 5 of 12



and attorneys; and (b) other persons in active concert or participation with Defendants or with

anyone described in (a).

                                                II.

       IT IS FURTHER ORDERED that, pending a hearing and determination of Plaintiff’s

Application for a Preliminary Injunction, Defendants are temporarily restrained from violating

Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and Rule 10b-5 promulgated thereunder

[17 C.F.R. § 240.10b-5], by using any means or instrumentality of interstate commerce, or of the

mails, or of any facility of any national securities exchange, in connection with the purchase or

sale of any security:

       (a)     to employ any device, scheme, or artifice to defraud;

       (b)     to make any untrue statement of a material fact or to omit to state a material fact

               necessary in order to make the statements made, in the light of the circumstances

               under which they were made, not misleading; or

       (c)     to engage in any act, practice, or course of business which operates or would

               operate as a fraud or deceit upon any person.

       IT IS FURTHER ORDERED that, as provided in Federal Rule of Civil Procedure

65(d)(2), the foregoing paragraph also binds the following who receive actual notice of this

Order by personal service or otherwise: (a) Defendants’ officers, agents, servants, employees,

and attorneys; and (b) other persons in active concert or participation with Defendants or with

anyone described in (a).

                                                III.

       IT IS FURTHER ORDERED that, pending a hearing and determination of Plaintiff’s

Application for a Preliminary Injunction, Morgan, and each of his officers, agents, servants,

                                                 5
        Case 1:19-cv-00661-EAW Document 4-2 Filed 05/22/19 Page 6 of 12



employees and attorneys and those persons in active concert or participation with them who

receive actual notice of this Order by personal service or otherwise, including facsimile

transmission, electronic mail, or overnight delivery service, shall hold and retain funds and other

assets of Morgan presently held by them, for their direct or indirect benefit, under their direct or

indirect control or over which they exercise actual or apparent investment or other authority

(including assets held in the name of or for the benefit of Morgan), in whatever form such assets

may presently exist and wherever located, and shall prevent any withdrawal, sale, payment

(including, but not limited to, any charges on any credit card or draws on any other credit

arrangement), transfer, dissipation, assignment, pledge, alienation, encumbrance, disposal, or

diminution in value of any such funds or other assets, which are hereby frozen, including,

without limitation, such funds held in the accounts listed on Exhibit A, except that any amounts

allowed by the Court, upon application by Morgan for reasonable living expenses, shall not be

subject to the asset freeze in this Paragraph.1

                                                  IV.

       IT IS FURTHER ORDERED that, pending a hearing and determination of Plaintiff’s

Application for a Preliminary Injunction, all banks, brokerage and other financial institutions and

other persons or entities which receive actual notice of this Order by personal service or

otherwise, including facsimile transmissions, electronic mail, or overnight delivery service,

holding any funds or other assets in the name, for the direct or indirect benefit, or under the

direct or indirect control of Morgan or over which they exercise actual or apparent investment or

other authority (including assets in the name of Morgan), in whatever form such assets may


1
 The Commission is authorized to transmit a version of Exhibit A that contains the full bank
account numbers subject to this Order to the relevant financial institutions listed on Exhibit A.

                                                  6
        Case 1:19-cv-00661-EAW Document 4-2 Filed 05/22/19 Page 7 of 12



presently exist and wherever located, including but not limited to all such funds held in the

accounts listed in Exhibit A, shall hold and retain within their control and prohibit the

withdrawal, removal, sale, payment (including, but not limited to, any charges on any credit card

or draws on any other credit arrangement), transfer, dissipation, assignment, pledge, alienation,

encumbrance, diminution in value, or other disposal of any such funds or other assets; and that

such funds and assets are hereby frozen, except that any amounts allowed by the Court, upon

application by Morgan, for reasonable living and legal expenses, shall not be subject to the asset

freeze in this Paragraph.

                                                 V.

       IT IS FURTHER ORDERED that _______________, until further order of this Court,

be and hereby is appointed to act as Receiver for the Receivership Entities subject to all of the

terms and conditions set forth in the Order Appointing Receiver.

                                                VI.

       IT IS FURTHER ORDERED that no person or entity, including any creditor or

claimant against any of the Receivership Entities, or any person acting on behalf of such creditor

or claimant, shall take any action to interfere with the taking control, possession, or management

of the assets, including, but not limited to the filing of any lawsuits, liens or encumbrances or

bankruptcy cases to impact the property and assets subject to this Order and the Order

Appointing Receiver.

                                                VII.

       IT IS FURTHER ORDERED that, pending a hearing and determination of Plaintiff’s

Application for a Preliminary Injunction, Defendants shall file with this Court and serve upon

Plaintiff, within ten (10) business days, or within such extension of time as the Plaintiff agrees

                                                  7
        Case 1:19-cv-00661-EAW Document 4-2 Filed 05/22/19 Page 8 of 12



to, a verified written accounting signed by Morgan, under penalty of perjury, of Defendants’

assets, including the use of the Notes Funds assets, and the disposition of any assets of any of the

Affiliate Borrowers listed on Exhibit B for the direct or indirect benefit of Morgan from October

1, 2013, to the present.

       Defendants shall serve such sworn statements of asset identifying information by either

hand delivery or email (sent to GreenwoodL@sec.gov) on Plaintiff’s counsel, Lee A.

Greenwood, Esq., Securities and Exchange Commission, New York Regional Office, 200 Vesey

Street, Suite 400, New York, New York 10281.

                                               VIII.

       IT IS FURTHER ORDERED that discovery in advance of a hearing on Plaintiff’s

Application for a Preliminary Injunction is expedited as follows: pursuant to Rules 26, 30, 31,

33, 34, 36 and 45 of the Federal Rules of Civil Procedure, and without the requirement of a

meeting pursuant to Fed. R. Civ. P. 26(f), the parties and the Receiver may:

       (1)     Take depositions, subject to three (3) calendar days’ notice by facsimile, email, or

               otherwise;

       (2)     Obtain the production of documents, within four (4) calendar days from service

               by facsimile, email, or otherwise of a request or subpoena from any persons or

               entities, including non-party witnesses;

       (3)     Service of any discovery requests, notices, or subpoenas may be made by email,

               personal service, facsimile, overnight courier, or first-class mail on an individual,

               entity or the individual’s or entity’s attorney; and

       (4)     The Receiver may take discovery in this action without further order of the Court.



                                                 8
        Case 1:19-cv-00661-EAW Document 4-2 Filed 05/22/19 Page 9 of 12



                                                  IX.

        IT IS FURTHER ORDERED that, pending a hearing and determination of Plaintiff’s

Application for a Preliminary Injunction, Defendants, any person or entity acting at their

direction or on their behalf, and any other third party, be and hereby are (1) enjoined and

restrained from destroying, altering, concealing or otherwise interfering with the access of

Plaintiff and the Receiver to any and all documents, books, and records that are in the

possession, custody or control of Defendants, the Receivership Entities, and each of their

respective officers, agents, employees, servants, accountants, financial or brokerage institutions,

or attorneys-in-fact, subsidiaries, affiliates, predecessors, successors and related entities, that

refer, reflect or relate to the allegations in the Complaint, including, without limitation,

documents, books and records referring, reflecting or relating to Defendants’ and Receivership

Entities’ finances or business operations, or the offer, purchase or sale of securities and the use of

proceeds therefrom; and (2) ordered to provide all reasonable cooperation to the Receiver in

carrying out his duties set forth herein.

                                                  X.

        IT IS FURTHER ORDERED that this Order shall be, and is, binding upon Defendants,

and each of their respective officers, agents, servants, employees, attorneys-in-fact, subsidiaries,

affiliates and those persons in active concert or participation with them who receive actual notice

of this Order by personal service, facsimile service, or otherwise.

SO ORDERED.

Dated: Buffalo, New York
       May ____, 2019
                                                        _____________________________
                                                        United States District Judge


                                                   9
     Case 1:19-cv-00661-EAW Document 4-2 Filed 05/22/19 Page 10 of 12



                                 Exhibit A


Account Name           Financial Institution    Account Number
Robert C. Morgan       M&T Bank                 Account ending in 6001
Robert C. Morgan       M&T Bank                 Account ending in 2948
Robert C. Morgan       M&T Bank                 Account ending in 8078
Robert C. Morgan       M&T Bank                 Account ending in 8571
Robert C. Morgan       Eastman Savings & Loan   Account ending in 7026




                                     10
      Case 1:19-cv-00661-EAW Document 4-2 Filed 05/22/19 Page 11 of 12



                                       Exhibit B


Property/Affiliate Borrower           Notes Funds with Outstanding
                                      Portfolio Loans

103 Court Street                      Notes Fund I (QP Fund); Notes Fund II (AI Fund);
                                      Notes Fund II (QP Fund); Notes Fund III (AI Fund);
                                      Notes Fund III (QP Fund); Morgan Acquisitions
1275 Delaware Ave VES Partners        Notes Fund I (QP Fund); Notes Fund II (AI Fund);
LLC                                   Notes Fund II (QP Fund); Notes Fund III (AI Fund);
                                      Notes Fund III (QP Fund); Morgan Acquisitions
2013 VC (Villa Capri)                 Notes Fund II (AI Fund); Notes Fund III (QP Fund);
                                      Morgan Acquisitions
50 Front Street                       Notes Fund II (AI Fund); Notes Fund II (QP Fund);
                                      Notes Fund III (AI Fund); Notes Fund III (QP Fund)
65 Chestnut Street                    Notes Fund II (AI Fund); Notes Fund II (QP Fund)
Academy Place                         Morgan Acquisitions
Cedar Ridge                           Notes Fund II (AI Fund); Notes Fund II (QP Fund);
                                      Notes Fund III (AI Fund); Notes Fund III (QP Fund);
                                      Morgan Acquisitions
Center City Ithaca                    Notes Fund I (QP Fund); Notes Fund II (AI Fund);
                                      Notes Fund II (QP Fund)
Covered Bridge                        Morgan Acquisitions
Eden Square ( Cranberry Vista)        Notes Fund I (QP Fund); Notes Fund II (AI Fund);
                                      Notes Fund II (QP Fund); Notes Fund III (AI Fund);
                                      Notes Fund III (QP Fund)
Ellison Heights                       Notes Fund II (AI Fund); Notes Fund II (QP Fund);
                                      Notes Fund III (QP Fund); Morgan Acquisitions
Emerald Springs                       Notes Fund I (QP Fund); Notes Fund III (AI Fund)
Flats in Minn                         Notes Fund I (QP Fund); Notes Fund III (AI Fund);
                                      Notes Fund III (QP Fund)
Foubu/Morgan Brownfield Tax           Notes Fund I (QP Fund)
Transaction
Frontenac                             Morgan Acquisitions
Gates Circle - Montante Project       Notes Fund I (QP Fund); Notes Fund II (AI Fund);
                                      Notes Fund II (QP Fund); Notes Fund III (AI Fund);
                                      Notes Fund III (QP Fund)
Glendale Heights - Stratford Trails   Notes Fund II (AI Fund); Notes Fund II (QP Fund)
Heritage Land                         Notes Fund III (AI Fund); Notes Fund III (QP Fund)
Highlands of Montour Run              Notes Fund I (QP Fund); Notes Fund III (AI Fund);
                                      Notes Fund III (QP Fund); Morgan Acquisitions
Hinsdale (Canal Crossing)             Notes Fund II (AI Fund); Notes Fund II (QP Fund);
                                      Notes Fund III (AI Fund); Notes Fund III (QP Fund)

                                          11
       Case 1:19-cv-00661-EAW Document 4-2 Filed 05/22/19 Page 12 of 12



 Property/Affiliate Borrower          Notes Funds with Outstanding
                                      Portfolio Loans

 Hunters Chase                        Notes Fund I (QP Fund); Notes Fund II (AI Fund);
                                      Notes Fund II (QP Fund); Notes Fund III (AI Fund);
                                      Notes Fund III (QP Fund); Morgan Acquisitions
 King Of Prussia                      Notes Fund II (AI Fund); Notes Fund II (QP Fund)
 Lakeside Commons                     Notes Fund II (AI Fund); Notes Fund II (QP Fund)
 Madison at Valley Manor (Copper      Notes Fund II (AI Fund); Notes Fund II (QP Fund);
 Chase)                               Notes Fund III (AI Fund); Notes Fund III (QP Fund);
                                      Morgan Acquisitions
 MC Webster Land LLC Winding          Morgan Acquisitions
 Creek
 Meadowbrook                          Morgan Acquisitions
 Mercer                               Notes Fund I (QP Fund)
 Midtown Land                         Notes Fund I (QP Fund)
 Minnetonka                           Morgan Acquisitions
 Morgan Collins (Avon Phase II )      Notes Fund III (QP Fund)
 Morgan Perry’s Crossing              Notes Fund III (AI Fund); Notes Fund III (QP Fund)
 Overlook                             Notes Fund II (AI Fund); Notes Fund II (QP Fund)
 Park Towers                          Notes Fund I (QP Fund); Notes Fund III (AI Fund);
                                      Notes Fund III (QP Fund); Morgan Acquisitions
 Phase II of 2695 Apartments-Main     Notes Fund I (QP Fund); Notes Fund II (AI Fund)
 Factor
 Pinnacle North Phase II              Morgan Acquisitions
 Publisher Parkway                    Morgan Acquisitions
 Publishers                           Notes Fund III (QP Fund)
 Rockford Trust Building              Notes Fund I (QP Fund); Notes Fund II (AI Fund)
 Steeplechase                         Notes Fund I (QP Fund); Notes Fund III (AI Fund)
 The Chemical Building                Notes Fund II (AI Fund); Notes Fund II (QP Fund);
                                      Notes Fund III (QP Fund); Morgan Acquisitions
 The Reserve at Southpointe II        Notes Fund II (AI Fund); Notes Fund II (QP Fund);
                                      Notes Fund III (AI Fund); Notes Fund III (QP Fund)
 Towers on the Hudson                 Morgan Acquisitions
 Villager                             Morgan Acquisitions
 Wedgewood                            Morgan Acquisitions
 Wellington                           Morgan Acquisitions
 Woodland Acres                       Notes Fund II (AI Fund); Notes Fund II (QP Fund);
                                      Notes Fund III (AI Fund); Notes Fund III (QP Fund);
                                      Morgan Acquisitions


Source:       Grand Atlas Property Management, LLC, “Notes Fund Loan/Use Summary,”
              April 6, 2019 (GA_00009875).

                                          12
